Citation Nr: 0921606	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty October 1968 to September 
1970.  The Veteran died in December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who died of a service-connected disability or had a total and 
permanent disability rating from a service-connected 
disability when he died. 38 U.S.C.A. § 3501(a)(1)(A) (West 
2002); 38 C.F.R. § 21.3021 (2008).  

In his notice of disagreement, the appellant asserted that 
the Veteran died due to a service-connected disability, 
posttraumatic stress disorder (PTSD).  

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2008).  A claim for service 
connection for the cause of the Veteran's death may be 
brought by the child of the Veteran.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.152 (2008).  

The appellant's claim for service connection for the cause of 
death is inextricably intertwined with the claim on appeal as 
the Veteran did not otherwise have a permanent and total 
disability rating when he died.  The record reflects that no 
other death benefits claim has been filed at this time.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should adjudicate the issue of 
service connection for the cause of the 
Veteran's death.  The appellant should be 
notified of the outcome of this decision and 
his procedural and appellate rights as they 
pertain to that decision.

2.  The AMC should then readjudicate the 
claim on appeal in light of the decision 
pursuant to Paragraph #1.  If the issue 
remains denied, the appellant should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

